DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “determine at least one of…” is indefinite in that, (1) the claim recites “the second data” for which there is insufficient antecedent basis in the claim, (2) it is unclear whether there are only one or two denoising steps being performed in this limitation and the final limitation of the claim, as both appear to result 
Regarding claims 4-8, claim 4 recites the limitation “according to the determined mixing rates”, but claim 1 only appears to recite the determination of a single “mixing rate”. It is therefore unclear whether multiple mixing rates or a single mixing rate should be used to generate the mixed image of claim 4 and its dependent claims. Dependent claims 5-8 are rejected for inheriting the deficiencies of claim 4.  
Regarding claim 11, the claim recites the limitation “determine the threshold values”, but there is insufficient antecedent basis for “the threshold values” in claim 9, from which claim 11 depends. Examiner believes this to be an error in the dependency of claim 11, and has therefore interpreted claim 11 to be dependent from claim 10, which provides proper antecedent basis for “the threshold values”. Appropriate correction and clarification is required. Claim 12 is rejected for inheriting the deficiencies of claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “g-FACTOR AND GRADIENT WEIGHTED DENOISING WITH EDGE RESTORATION (g-DENOISER) FOR SENSE RECONSTRUCTED MR IMAGES” (hereinafter “Vijayakumar”).
Regarding claim 1, Vijayakumar discloses a medical information processing apparatus comprising: 
processing circuitry configured to acquire first data generated as a result of a reception by a radio frequency coil and information about reception characteristics of the radio frequency coil which contribute to a signal-to-noise ratio of the first data (p.472-474, Section 3; “A set of T2-weighted brain images were acquired on a 3T Trio scanner (Siemens Medical Solutions, Erlangen, Germany), with an 8-channel head coil …The sensitivity maps for SENSE reconstruction and gfactor estimation were obtained from the full k-space data, as the raw channel data normalized by the square root of sum of squares image”); 
determine at least one of a mixing rate and a strength of denoise on the basis of the reception characteristics of the radio frequency coil, the mixing rate being a rate of a mixture of a first medical image according to the first data and a second medical image (p.473, Section 2.2, g-DENOISER; “The g-DENOISER technique uses a combination of the modified total variation (TV) filtering as described in [8] and a modified version of edge restoration [10]. Both use the g-factor and the image gradient as guiding factors for the minimization and parameter estimation.” The g-DENOISER method of weighted combination of original image and edge restoration based on g-factor corresponds to both determining a mixing rate of two image signals and a strength of denoise of a first image to obtain a second image.); and 
perform the denoise to obtain the second data from the first data (p.473, Section 2.2, g-DENOISER; “The filtered image is obtained from the iterated minimization” of equation (3). The filtering includes the removal of noise and restoration of edges.).

Regarding claim 2, claim 1 is incorporated, and Vijayakumar further discloses wherein the information about the reception characteristics of the radio frequency coil includes a g-factor map (p.472-474, Section 3; “The sensitivity maps for SENSE reconstruction and gfactor estimation were obtained from the full k-space data”).

Regarding claim 3, claim 1 is incorporated, and Vijayakumar further discloses wherein the information about the reception characteristics of the radio frequency coil includes a reception sensitivity map (p.472-474, Section 3; “The sensitivity maps for SENSE reconstruction and gfactor estimation were obtained from the full k-space data”).

claim 4, claim 1 is incorporated, and Vijayakumar further discloses wherein the processing circuitry is configured to generate a mixed image by mixing the first medical image and the second medical image according to the determined mixing rates (p.473, Section 2.2, g-DENOISER; “The filtered image is obtained from the iterated minimization” of equation (3) based on input defined by equation 4. The filtering includes the removal of noise and restoration of edges based on a weighted combination of the original image and the residual (edge and noise information weighted based on the g-factor map).).

Regarding claim 7, claim 4 is incorporated, and Vijayakumar further discloses wherein the processing circuitry is configured to acquire a g-factor map as the information; multiply respective pixel values of the first medical image and the second medical image by weighting factors according to the g-factor map; and generate the mixed image by summing the medical images having the pixel values multiplied by the weighting factors (p.473, Section 2.2, g-DENOISER; “The filtered image is obtained from the iterated minimization” of equation (3) based on input defined by equation (4). The filtering includes the removal of noise and restoration of edges based on a weighted combination of the original image and the residual (edge and noise information weighted based on the g-factor map). The amount of smoothing (weighting factors) is defined by equation 6.).
 
Regarding claim 8, claim 7 is incorporated, and Vijayakumar further discloses wherein the processing circuitry is configured to generate a third map with which the (p.473, Section 2.2, g-DENOISER; “The filtered image is obtained from the iterated minimization” of equation (3) based on input defined by equation (4). The filtering includes the removal of noise and restoration of edges based on a weighted combination of the original image and the residual (edge and noise information weighted based on the g-factor map). The amount of smoothing (weighting factors) is defined by equation 6, and is incorporated by multiplication into the minimization equation for determining the final filtered image.).

Regarding claim 9, Vijayakumar discloses a medical information processing apparatus (Section 3, Methods; MRI acquisition and reconstruction processing achieved using a medical imaging system) comprising: 
processing circuitry configured to acquire a data and a g-factor map, the data being generated as a result of a reception by a radio frequency coil (p.474, Section 3, Methods; “A set of T2-weighted brain images were acquired on a 3T Trio scanner (Siemens Medical Solutions, Erlangen, Germany), with an 8-channel head coil …The sensitivity maps for SENSE reconstruction and gfactor estimation were obtained from the full k-space data, as the raw channel data normalized by the square root of sum of squares image”); 
determine strength of denoise performed on the data on the basis of the g-factor map (p.473, Section 2.2, g-DENOISER; “The g-DENOISER technique uses a combination of the modified total variation (TV) filtering as described in [8] and a modified version of edge restoration [10]. Both use the g-factor and the image gradient as guiding factors for the minimization and parameter estimation.”); and
perform the denoise on the data (p.473, Section 2.2, g-DENOISER; “The filtered image is obtained from the iterated minimization” of equation (3). The filtering includes the removal of noise and restoration of edges.).

Regarding claim 10, claim 9 is incorporated, and Vijayakumar further discloses wherein the processing circuitry is configured to determine a first threshold value and a second threshold value greater than the first threshold value with respect to a signal intensity of the data on the basis of the g-factor map; and remove the data as noise in a case where a signal intensity of the acquired data is equal to or greater than the first threshold value and equal to or less than the second threshold value (p.472-473, Section 2.1, first paragraph, equation 2, isotropic filtering of “flat” noisy regions, and Section 2.2, last paragraph; “In Eq. (3), p(x) is defined as 2 – M. This definition follows the requirement that p(x) tends to 1 at regions near edges, and tends to 2 at flat regions. This definition makes the type of smoothing adaptive” such that noise in the flat regions is efficiently removed and only the edge is restored.).

Regarding claim 11, claims 9 and 10 are incorporated, and Vijayakumar further discloses wherein the processing circuitry is configured to determine the threshold values on the basis of a first parameter trained under a condition that noise of the data is spatially uniform, a second parameter varying according to the noise of the data, and (p.472-473, Section 2.1-2.2, equation 2; “To control the amount of smoothing in any given location in the image, the balance between the smoothing and fidelity terms is made locally adaptive to both the spatially varying noise level and the likelihood of an edge by setting λ to be a function of both the image g-factor and gradient.” In equation 2, p(x) is “a decreasing function of the magnitude of the gradient of the initial data u0 which takes on values between 1 and 2…Therefore, the filtering is isotropic in ‘flat’ regions, and anisotropic elsewhere”).

Claim 13 recites a magnetic resonance imaging apparatus comprising: a medical image processing apparatus according to claim 9, the rejection of which is incorporated herein, and Vijayakumar further discloses a radio frequency coil configured to receive a magnetic resonance signal, wherein the processing circuitry is configured to generate the data as a result of a reception by the radio frequency coil (Vijayakumar, Section 3, first paragraph; 3T Trio scanner with an 8-channel head coil used for acquisition of k-space data).

Claim 14 recites a method reciting steps corresponding to the elements recited in claim 9. Therefore, the recited steps of claim 14 are mapped to the Vijayakumar reference in the same manner as applied to the corresponding elements of claim 9.  

Allowable Subject Matter
Claims 5-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) amended to overcome the 112(b) rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/Primary Examiner, Art Unit 2668